LOHR, Justice,
concurring in part and dissenting in part:
I agree with the majority that the district court’s order of suppression must be reversed because that court applied an incorrect legal standard in determining that the defendant’s waiver of Miranda1 rights was invalid. I conclude, however, that the issue of the validity of that waiver cannot be resolved fairly on the basis of the existing record. Therefore, I would remand this case to the district court with directions to hold a supplemental hearing and to determine the sufficiency of the waiver by applying the standard adopted by us in People v. Spring, 713 P.2d 865 (Colo.1985) (Spring), and followed in Jones v. People, 711 P.2d 1270 (Colo.1986).
In People v. Spring, 671 P.2d 965 (Colo.App.1983), and People v. Jones, 677 P.2d 383 (Colo.App.1983), the Colorado Court of Appeals held that for a waiver of Miranda rights to be effective, the suspect must be informed at the time of the waiver concerning the nature of the crime about which he is to be questioned. We granted certiorari to review each of those cases. In Spring, we rejected this per se rule and held that the validity of a waiver of Miranda rights prior to giving a statement is dependent on an evaluation of the totality of the circumstances surrounding the statement to determine whether the waiver was voluntary, knowing and intelligent. Spring, 713 P.2d at 872-73.
Whether, and to what extent, a suspect has been informed or is aware of the subject matter of the interrogation prior to its commencement is simply one factor in the court’s evaluation of the total circumstances, although it may be a major or even a determinative factor in some situations.
Id. at 873. We adhered to and applied the totality of the circumstances test in Jones v. People, 711 P.2d 1270 (Colo.1986), again rejecting the per se approach adopted by the court of appeals.
The hearing that resulted in the order of suppression now before us was held after the court of appeals decided Spring and Jones, but before our decisions on certiora-ri in those cases. The record in the present case shows that the defendant’s attorney presented evidence under the justified belief that the per se rule developed by the court of appeals in Spring and Jones was controlling. Defense counsel obviously concentrated on establishing only the facts necessary to show the applicability and violation of the per se rule and not on developing the totality of the circumstances surrounding the waiver and the making of the statements. In particular, little attention was paid to showing whether the defendant had reason to believe that the subject of the questioning might extend to armed rob*503bery before he agreed to talk with the officers. Nor was there any effort to develop the full factual context in which the waiver was given so that the court could determine how significant the failure to advise the defendant of the prospective questioning about the armed robbery might have been in the defendant’s decision to waive his Miranda rights. See People v. Spring, 713 P.2d at 872-75. The district court’s findings were limited to those relevant to the applicability of the now-discredited per se rule.
The presentation of evidence directed to a standard later established to be incorrect has resulted in a record woefully inadequate for a determination of the sufficiency of the defendant’s waiver of Miranda rights upon the basis of the totality of the circumstances.2 To resolve the factual issues necessary to determine whether the waiver was valid is not an appropriate function for an appellate court. Moreover, to resolve those issues in either an appellate court or in the district court on the present record is not calculated to yield a fair result. We have not hesitated to remand in analogous situations in the past. See People v. Viduya, 703 P.2d 1281, 1287 (Colo.1985) (a remand for a new hearing was required when the district court denied a motion to suppress statements after applying the wrong legal standard for determining whether a suspect was in custody for the purposes of Miranda); People v. Black, 698 P.2d 766, 768-69 (Colo.1984) (same).
I would reverse the order of the district court and remand the case to that court for a supplemental hearing and redetermination of the merits of the defendant’s motion to suppress.3
I am authorized to say that QUINN, C.J., joins in this concurrence and dissent.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. ¿⅜., the record concerning the sexual assault incident discloses only that the allegation arose out of a possibly ambiguous episode involving Longoria’s former sister-in-law, that there was some question about the alleged victim’s willingness to prosecute, and that Longoria was not charged with this crime. It is entirely possible that under such circumstances, a defendant might be willing to waive his Miranda rights and discuss the allegation of sexual assault but would not be willing to do so for a straightforward and obviously serious charge concerning the armed robbery of a commercial enterprise. Without further evidence and findings, we simply have no basis to evaluate the significance of these matters as they relate to the validity of the waiver.


. In resolving the issue of the waiver of the defendant’s Miranda rights, the majority attaches importance to the fact that after the police had questioned the defendant about the sexual assault, they “did not abruptly confront the defendant with a question designed to elicit incriminating statements concerning the armed robbery." Majority op. at 501. Instead, the interrogating officer said he wanted to talk about the armed robbery and, after the defendant asked him why, related the information the police had received about the robbery. Only then did the defendant make incriminating statements. Id. In Spring, however, we expressly noted that post-waiver information concerning new subject matter of questioning is not likely as effective as information imparted prior to the time questioning begins in establishing a foundation for a voluntary, knowing and intelligent waiver. Spring, 713 P.2d at 874-75. The majority also attaches importance to the fact that “the incriminating statements were not elicited as a direct result of police questioning,” but rather came after the officer related in detail the information known to the police concerning the robbery. Majority op. at 501. Although it is not entirely clear how the indirectness of the questioning relates to the effectiveness of the waiver of Miranda rights, it is certain that interrogation under Miranda refers not only to express questioning but also to words or actions on the part of the police "that the police should know are reasonably likely to elicit an incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 1689-90, 64 L.Ed.2d 297 (1980); accord People v. Lowe, 616 P.2d 118, 122 (Colo.1980). The assessment of the effect of the entirety of these factual circumstances on the validity of the defendant's waiver of his Miranda rights should be left to the district court.